 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10
11   JOSE TRUJILLO,                    )                 No. 1:18-cv-01114-LJO-EPG
                                       )
12              Plaintiff,             )                 REQUEST FOR DISMISSAL OF
                                       )                 DEFENDANTS, LUCIA OROZCO DBA
13        vs.                          )
                                       )                 LINDO MICHOACAN MARKET 2; AND
14   LUCIA OROZCO dba LINDO MICHOACAN )                  MARTIN OROZCO DBA LINDO
     MARKET 2; MARTIN OROZCO dba LINDO )                 MICHOACAN MARKET 2, ONLY;
15   MICHOACAN MARKET 2; A & L         )                 PROPOSED ORDER
                                       )
     PARTIDA, LLC;                     )
16
                                       )
17              Defendants.            )
                                       )
18                                     )
                                       )
19                                     )
                                       )
20                                     )
                                       )
21                                     )

22
            WHEREAS, this action arises out of the claims of Plaintiff, Jose Trujillo (“Plaintiff”),
23
     that he was denied full and equal access to a business owned and/or operated by Defendants,
24
     Lucia Orozco dba Lindo Michoacan Market 2; Martin Orozco dba Lindo Michoacan Market 2;
25
     and A & L Partida, LLC in violation of Title III of the Americans with Disabilities Act and
26
     parallel California law;
27
            WHEREAS, Plaintiff has settled his claims in the action with only Defendants, Lucia
28
     Orozco dba Lindo Michoacan Market 2; and Martin Orozco dba Lindo Michoacan Market 2

     REQUEST FOR DISMISSAL OF DEFENDANTS, LUCIA OROZCO DBA LINDO MICHOACAN MARKET
        2; AND MARTIN OROZCO DBA LINDO MICHOACAN MARKET 2, ONLY; PROPOSED ORDER

                                                Page 1
 1   (“the Orozco Defendants”), which settlement did not release Defendant A & L Partida, LLC
 2   (“A & L”);
 3          WHEREAS, the Orozco and A & L Defendants have appeared in this action;
 4          WHEREAS, despite the diligent efforts of Plaintiff, A & L has not provided approval to
 5   dismiss only the Orozco Defendants from this action with prejudice pursuant to Federal Rule of
 6   Civil Procedure 41(a)(1)(A)(ii);
 7          WHEREAS, no cross-claim, counter-claim or third-party claim has been filed in this
 8   action by A & L or any other defendant; and
 9          WHEREAS, Plaintiff wishes to terminate this action against only the Orozco
10   Defendants as agreed in their settlement, which dismissal will be with prejudice.
11          NOW, THEREFORE, Plaintiff and the Orozco Defendants hereby respectfully request
12   pursuant to Federal Rule of Civil Procedure 41(a)(2), that only the Orozco Defendants be
13   dismissed from the above-captioned action with prejudice. Each party is to bear its own
14   attorneys’ fees and costs.
15
16   Dated: September 23, 2019                   MOORE LAW FIRM, P.C.
17
18                                               /s/ Tanya E. Moore
                                                 Tanya E. Moore
19                                               Attorneys for Plaintiff,
                                                 Jose Trujillo
20
21   ///

22
     Dated: September 23, 2019                   BAKER, MANOCK AND JENSEN, P.C.
23
24
                                                 /s/ Donald R. Forbes
25                                               Donald R. Forbes
                                                 Attorneys for Defendants,
26
                                                 Lucia Orozco dba Lindo Michoacan Market 2; and
27                                               Martin Orozco dba Lindo Michoacan Market 2

28
                                            ATTESTATION

     REQUEST FOR DISMISSAL OF DEFENDANTS, LUCIA OROZCO DBA LINDO MICHOACAN MARKET
        2; AND MARTIN OROZCO DBA LINDO MICHOACAN MARKET 2, ONLY; PROPOSED ORDER

                                                 Page 2
 1   Concurrence in the filing of this document has been obtained from each of the individual(s)
     whose electronic signature is attributed above.
 2
 3                                              /s/ Tanya E. Moore
                                                Tanya E. Moore
 4                                              Attorneys for Plaintiff,
                                                Jose Trujillo
 5
 6                                              ORDER
 7
 8          Having reviewed the unopposed Request for Dismissal of Plaintiff and the Orozco

 9   Defendants, and no cross-claim, counter-claim or third-party claim having been filed, and good

10   cause appearing,

11          IT IS HEREBY ORDERED that defendants, Lucia Orozco dba Michoacan Market 2

12   and Martin Orozco dba Lindo Michoacan Market 2, also known as Lucia Orosco and Martin

13   Orosco, and each of them, be dismissed with prejudice. Each party is to bear its own attorneys’

14   fees and costs.

15
16   IT IS SO ORDERED.

17      Dated:     October 1, 2019                        /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28


     REQUEST FOR DISMISSAL OF DEFENDANTS, LUCIA OROZCO DBA LINDO MICHOACAN MARKET
        2; AND MARTIN OROZCO DBA LINDO MICHOACAN MARKET 2, ONLY; PROPOSED ORDER

                                                Page 3
